J-S37022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN WILLIAMS                             :
                                               :
                       Appellant               :   No. 1946 EDA 2020

              Appeal from the PCRA Order Entered October 1, 2020
              In the Court of Common Pleas of Philadelphia County
                  Criminal Division at CP-51-CR-0006571-2008


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                            FILED JANUARY 18, 2022

        Shawn Williams (Appellant) appeals from the order dismissing his first

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. Upon review, we vacate and remand.

        In 2007, the Commonwealth charged Appellant with murder and related

crimes. Appellant subsequently filed a pre-trial suppression motion alleging

that his confession had been coerced by Philadelphia Police Detective James

Pitts. On February 23, 2010, the trial court held a suppression hearing at

which Appellant and Detective Pitts testified, and after which the court denied

suppression. The case proceeded to trial. On March 5, 2010, a jury convicted

Appellant of second-degree murder, robbery, and criminal conspiracy.

Appellant was sentenced to life in prison.         This Court affirmed Appellant’s

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37022-21



sentence and the Pennsylvania Supreme Court denied allowance of appeal.

Commonwealth v. Williams, 47 A.3d 1255 (Pa. Super. Mar. 26, 2012)

(unpublished memorandum), appeal denied, 49 A.3d 443 (Pa. Aug. 8,

2012).     Appellant filed the underlying PCRA petition pro se on August 24,

2015. It is undisputed that the petition is untimely.1

         For reasons not of record, little or no action was taken on Appellant’s

petition until counsel was appointed in 2018, more than two-and-a-half years

later.    Appellant describes the delay in the appointment of counsel, and

counsel’s diligence thereafter:

         While his petition appeared to be untimely based on the issue
         raised by Appellant in the pro se filing, present counsel ordered
         all transcripts and reviewed same. She also reviewed all discovery
         and conducted a telephone conference with Appellant regarding
         the only issue which she believed had arguable merit - the
         admission of the alleged coerced confession[.]

Appellant’s Brief at 5.

         Counsel filed an amended PCRA petition on March 18, 2019.            With

respect to the time-bar and his invocation of the newly-discovered fact

exception in 42 Pa.C.S.A. § 9545(b)(1)(ii), Appellant cites the Philadelphia

County Court of Common Pleas decision in Commonwealth v. Thorpe, CP-



____________________________________________


1 Appellant’s judgment of sentence became final on or about November 7,
2012, when the 90 days for filing a petition for writ of certiorari in the United
States Supreme Court expired. See S.Ct. Rule 13. Judgment becomes final
at the conclusion of direct review or the expiration of time for seeking review,
42 Pa.C.S.A. § 9545(b)(3), and a PCRA petition must be filed within one year
of the judgment of sentence becoming final. 42 Pa.C.S.A. § 9545(b)(1).

                                           -2-
J-S37022-21


51-CR-0011433-2008, which was decided in November 2017. In Thorpe, the

Honorable M. Teresa Sarmina, after conducting a four-day evidentiary

hearing, vacated Mr. Thorpe’s murder conviction based on her finding that

Detective Pitts had a history of coercing witnesses.        Appellant claims the

Thorpe    decision   regarding   Detective   Pitts’   “pattern   and   practice   of

misconduct” constitutes a newly-discovered fact which confers jurisdiction on

the PCRA court. Appellant’s Brief at 9. Appellant further claims he discovered

the new evidence while his pro se PCRA petition was pending, prior to the

appointment of counsel. Amended PCRA Petition, 3/18/19, at 5. Appellant

states that “when he first found out” about the “controversy” surrounding

Detective Pitts, he completed “paperwork and sent it to the District Attorney’s

Office on his own.” Id. at 5-6. Referencing the denial of his suppression

motion, Appellant asserts his conviction was “based on his alleged confession,”

which was the only evidence placing him “inside the store at the time of the

shooting.” Amended PCRA Petition, 3/18/19, at 2. Appellant maintains that

had the new evidence about Detective Pitts been known at the time of

Appellant’s trial, his confession would have been suppressed.

      On November 26, 2019, the Commonwealth responded that it did “not

oppose an evidentiary hearing to determine if [Appellant’s] alleged after-

discovered facts warrant relief in this matter.”       Answer, 11/26/19, at 10.

Nonetheless, on January 24, 2020, the PCRA court issued notice of intent to




                                     -3-
J-S37022-21


dismiss without a hearing pursuant to Pa.R.Crim.P. 907, and dismissed the

petition on October 1, 2020. Appellant timely appealed.

        Appellant seeks remand for an evidentiary hearing; likewise, the

Commonwealth “does not oppose remand for an evidentiary hearing to

determine when defendant learned of the new fact and to what extent he

exercised due diligence in discovering that fact.” Commonwealth Brief at 11.

Upon review, we agree with remand. The record is silent as to the reason

years passed before Appellant was appointed counsel. It is well-settled that

an indigent PCRA petitioner is entitled to appointment of counsel during

litigation of a first PCRA petition. See Pa.R.Crim.P. 904 (PCRA court must

appoint counsel to represent indigent defendant during litigation of first PCRA

petition).   Because of the delay, Appellant may have been denied the

opportunity to timely amend his petition within 60 days of discovering the new

fact.   Also, as the Commonwealth recognizes, a hearing is appropriate to

clarify when Appellant learned of the new fact and his diligence in discovering

it. See Commonwealth v. Brown, 141 A.3d 491, 507-08 (Pa. Super. 2016)

(where the record was unclear as to whether the petitioner acted with due

diligence in uncovering evidence underlying his newly discovered fact claim,

the PCRA court erred in dismissing the petition without an evidentiary hearing

on timeliness).

        Order vacated. Case remanded for further proceedings.      Jurisdiction

relinquished.


                                     -4-
J-S37022-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/2022




                          -5-